se Re rec pmo a
os abe mee toe eating

|

I

: i

UNITED STATES DISTRICT COURT : oy |
SOUTHERN DISTRICT OF NEW YORK : 1
Ho NOV 2 0 2019 ij

 

Christian Charles,
Plaintiff,
—Vv— 18-CV-1196 (AJN)
Jerry Seinfeld, et al., ORDER
Defendants.

 

 

ALISON J. NATHAN, District Judge:

After reviewing the parties’ submissions, the Court denies Defendants’ fees motion
without prejudice. According to the 1993 Advisory Committee Notes to Federal Rule of Civil
Procedure 54, “[i]f an appeal on the merits of the case is taken, the court may rule on the claim
for fees, may defer its ruling on the motion, or may deny the motion without prejudice, directing
under subdivision (d)(2)(B) a new period for filing after the appeal has been resolved.” While
the Court recognizes that piecemeal appeals are generally undesirable, the expedited briefing
schedule set by the Second Circuit would not leave Charles’ counsel enough time to brief the
fees issue in the event that the Court granted Defendants’ motion. And while Charles has only
asked for briefing on the fees motion to be stayed, the Court believes that the content of a fees
motion may be altered depending on the outcome and reasoning of the Second Circuit’s opinion.
If this Court is affirmed, then Defendants’ renewed fees motion shall be due 14 days after the
issuance of the Second Circuit’s mandate.

This resolves Dkt. Nos. 109, 117.

SO ORDERED.

Dated: November KI )_, 2019

 

 
New York, New York

XA

UV AMSON J. NATHAN
United States District Judge

 

 
